Citation Nr: 0602482	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to July 
1974.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Los Angeles, 
Department of Veterans' Affairs (VA) Regional Office (RO).  
This case was remanded by the Board for additional 
development in May 2004.  The RO readjudicated the veteran's 
claim in a supplemental statement of the case (SSOC) issued 
in August 2005.


FINDING OF FACT

The veteran does not suffer from PTSD which is related to 
documented, verified, corroborated, or presumed stressor(s) 
during his period of service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The veteran filed his claim for service connection for PTSD 
in June 2000.  In April 2001, he was sent a VCAA notification 
letter.  In July 2002, the RO issued a rating action which 
denied entitlement to service connection for PTSD.  In August 
2005, he was sent a SSOC which included 38 C.F.R. § 3.159, 
the new regulation which implemented the VCAA.  Clearly, the 
veteran was informed of the notification and assistance 
requirements of the VCAA prio to the rating action.  
Therefore, the Board may proceed to the merits of the 
veteran's claim.

II.  Applicable laws and regulations

Under the law, service connection may be granted for 
disability which is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).


III.  Factual background and analysis

The veteran's DD Form 214 indicates that his military 
occupational specialty was aircraft mechanic.  He was awarded 
the National Defense Service Medal.  His service medical and 
personnel records show that he served one year and four 
months of a four year enlistment.  He was given an early 
discharge on July 19, 1974, due to drug abuse and a 
personality disorder.  The service medical records do not 
show any complaints of, or treatment for, PTSD.

The veteran's service medical records indicate that on 
February 9, 1974, a medical evaluation had noted that the 
veteran was using marijuana constantly and that he wanted to 
get out of the service. 

The veteran submitted a stressor statement in June 2000.  He 
indicated that he had been subjected to racial harassment 
during service.  He stated that on February 8, 1974, he had 
been left outside during a cold rainstorm in order to perform 
aircraft maintenance while others, specifically the white 
airmen, were allowed to go to a warm shelter.  He stated that 
this lead to conflicts with his supervisors, especially after 
he had demanded that his sergeant be reprimanded.  He said 
that he was persecuted after he complained, and that attempts 
had been made on his life.  He recounted one episode when the 
safety controls were absent while he was working on aircraft 
ejection seats.  He alleged that prior to February 8, 1974, 
his in-service performance had been excellent, and that he 
had been enthusiastic about his job.  However, the personnel 
records include evaluation reports developed between March 
1973 and March 1974, which show both average and below 
average evaluations.

VA records showed no treatment for PTSD until 2000, when he 
was accepted into a PTSD treatment program.  By March 2001, 
his case had been closed for lack of contact.  

In November 2001, the veteran was examined by VA.  He stated 
that he had been subjected to racial discrimination while in 
service, and that two attempts had been made on his life.   
He reported chronic recurrent and current intrusive thoughts 
and nightmares about his experiences in the military.  He 
described increased anxiety and arousal during the day.  He 
had poor concentration and insomnia.  He also noted chronic 
social withdrawal, avoidance of reminders of the racial 
discrimination.  He also stated that he could not hold a job 
because of racial tension.  He reported a history of 
alcoholism to deal with his stresses from the military, which 
the examiner noted was in remission.  He also noted that he 
would use marijuana infrequently.

The mental status examination noted that he was cooperative 
and maintained fair eye contact.  His mood was dysphoric and 
his affect was constricted.  There was no paranoia or 
delusions of grandeur, and he denied any homicidal or 
suicidal ideation.  His thoughts were goal directed, without 
flights of ideas.  There were no visual or auditory 
hallucinations.  He was alert and oriented in four spheres.  
While he recognized his mental illness, he was not receiving 
treatment.  The diagnoses were PTSD and alcohol abuse, in 
remission.  The examiner stated that the veteran had been 
exposed to threatening events in the military, and that he 
persistently re-experienced the trauma with recurrent 
nightmares and intrusive thoughts.  He had avoidant behavior, 
to include trouble holding onto jobs because of racial 
tension.  He had increased arousal, manifested by symptoms of 
insomnia and increased anxiety.

The veteran submitted another stressor statement in 2004, 
which reiterated his claimed stressors.  He indicated that he 
knew of others in the service who had been subjected to the 
same type of harassment during service.  He also stated that 
he had been subjected to racism ever since, as well.  He felt 
that it was unreasonable to expect him to take this blatant 
violation of his rights forever.  

A VA treatment record from April 2004 noted that the veteran 
had not been treated for PTSD, although he had once been in a 
drug addiction treatment program.  He indicated that he had 
lived in Africa on and off due to the racism in the United 
States.  He had a long history of drug abuse.  He said that 
was still drinking some, and used marijuana.  The mental 
status examination noted that the veteran was late for his 
appointment and confused about where to go.  His speech was 
normal, his affect was appropriate, and his mood tended to be 
angry.  His thinking was coherent and relevant, characterized 
by ideas of mistreatment in the United States, but without 
evident paranoid thinking, flights of ideas, hallucinations 
or delusions, or other psychotic thoughts.  His memory was 
good, and his judgment or insight were poor to fair.  The 
Axis I diagnosis included substance abuse; the Axis II 
diagnosis was an anti-social personality disorder.

The veteran's 2004 statement was sent to the Armed Services 
Center for Unit Records Research (CURR).  A response was 
received from CURR in August 2005, which stated that the 
veteran's claimed stressors were not verifiable by CURR.  It 
was noted that if there were records of the claimed stressors 
it would have been in the personnel records.  However, a 
review of the veteran's personnel records had not shown any 
verification of the claimed stressors.  

The veteran had alleged that personnel records were missing 
from his claims folder, and that these missing records would 
have shown that he had been an enthusiastic and efficient 
serviceman prior to the reported February 8, 1974, stressor.  
However, the personnel records in the claims folder were 
received directly from the National Personnel Records Center 
(NPRC), and there is no indication that any are missing.  

After a careful review of the evidence of record, the Board 
finds that service connection for PTSD has not been 
established.  A review of the evidence of record does not 
show any indication of a verified stressor sufficient to 
result in the development of PTSD.  The veteran did not have 
any combat; therefore, his claimed stressors must be 
corroborated through service records or other credible 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd 124 
F.3d 228 (Fed. Cir 1997).  In the instant case, the veteran's 
reported stressors have not been verified or otherwise 
corroborated.  He has claimed that his PTSD is causally 
related to an incident that occurred on February 8, 1974, 
when he was left out in a cold rainstorm to repair an 
aircraft when the white airmen were permitted to go into a 
warm shelter.  He avers that it was after he complained about 
that incident that he was subjected to intense racial 
harassment, which caused his PTSD.

The CURR responded in August 2005 that it was unable to 
verify the veteran's claimed stressors, noting that, if 
reported, the incident would have been in the veteran's 
personnel records.  However, there is no indication in the 
personnel records that the veteran ever reported any such 
incident or any follow-up harassment.  Despite being informed 
on more than occasion of the information and evidence that he 
needed to submit in order to substantiate his claim, the 
veteran has not presented sufficient evidence to verify any 
claimed stressor(s).

The Board notes that there are diagnoses of PTSD in the 
claims folder.  However, such a diagnosis must be related to 
a verified in-service stressor.  In this case, there is no 
evidence of a verified stressor to which the veteran's 
diagnosis can be related.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


